Exhibit 10.1

(As Amended through June 7, 2017)

2013 MICROVISION, INC. INCENTIVE PLAN

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

EFFECTIVE DATE

This 2013 MicroVision, Inc. Incentive Plan, amends, restates and renames the
Company's 2006 MicroVision, Inc. Incentive Plan. The Plan was originally adopted
by the Board in April 2006 and approved by the stockholders of the Company in
September 2006. This amendment and restatement of the Plan shall become
effective if, and at such time as, the stockholders of the Company have approved
this amendment and restatement.

PURPOSE

The purpose of the Plan is to provide means by which the Company may attract,
reward and retain the services or advice of current or future employees,
officers, consultants or independent contractors of, and other advisors to, the
Company and to provide added incentives to them by encouraging stock ownership
in the Company.

ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.

LIMITS ON AWARDS UNDER THE PLAN

Number of Shares. A maximum of 9,300,000 shares of Stock may be delivered in
satisfaction of Awards under the Plan. The number of shares of Stock delivered
in satisfaction of Awards shall, for purposes of the preceding sentence, be
determined net of shares of Stock withheld by the Company in payment of the
exercise price of the Award or in satisfaction of tax withholding requirements
with respect to the Award. The limit set forth in this Section 5(a) shall be
construed to comply with Section 422 of the Code and regulations thereunder. To
the extent consistent with the requirements of Section 422 of the Code and
regulations thereunder, and with other applicable legal requirements (including
applicable stock exchange requirements), Stock issued under awards of an

--------------------------------------------------------------------------------



acquired company that are converted, replaced, or adjusted in connection with
the acquisition shall not reduce the number of shares available for Awards under
the Plan.

Type of Shares. Stock delivered by the Company under the Plan may be authorized
but unissued Stock or previously issued Stock acquired by the Company. No
fractional shares of Stock will be delivered under the Plan.

Section 162(m) Limits. The maximum number of shares of Stock for which Stock
Options may be granted to any person in any calendar year and the maximum number
of shares of Stock subject to SARs granted to any person in any calendar year
will each be 250,000. The maximum number of shares subject to other Awards
granted to any person in any calendar year will be 250,000 shares. The maximum
amount payable to any person in any year under Cash Awards will be $3,000,000.
The foregoing provisions will be construed in a manner consistent with Section
162(m).

ELIGIBILITY AND PARTICIPATION

The Administrator may grant Awards to any current or future Employee, officer,
director, consultant or independent contractor of, or other advisor to, the
Company or its subsidiaries. Eligibility for ISOs is limited to employees of the
Company or of a "parent corporation" or "subsidiary corporation" of the Company
as those terms are defined in Section 424 of the Code.

RULES APPLICABLE TO AWARDS

All Awards

Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the Plan.
Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.

Term of Plan. No Awards may be made after June 6, 2023, but previously granted
Awards may continue beyond that date in accordance with their terms.

Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides, other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant's lifetime ISOs (and,
except as the Administrator otherwise expressly provides, other non-transferable
Awards requiring exercise) may be exercised only by the Participant.

2

--------------------------------------------------------------------------------



Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant's Employment, each Award requiring exercise that is
then held by the Participant or by the Participant's permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant's permitted transferees,
if any, to the extent not already vested will be forfeited, except that:

subject to (B) and (C) below, all Stock Options and SARs held by the Participant
or the Participant's permitted transferees, if any, immediately prior to the
cessation of the Participant's Employment, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of three months or (ii) the
period ending on the latest date on which such Stock Option or SAR could have
been exercised without regard to this Section 7(a)(4), and will thereupon
terminate;

all Stock Options and SARs held by a Participant or the Participant's permitted
transferees, if any, immediately prior to the Participant's death or Disability,
to the extent then exercisable, will remain exercisable for the lesser of (i)
the one year period ending with the first anniversary of the Participant's death
or Disability or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 7(a)(4),
and will thereupon terminate; and

all Stock Options and SARs held by a Participant or the Participant's permitted
transferees, if any, immediately prior to the cessation of the Participant's
Employment will immediately terminate upon such cessation if the Administrator
in its sole discretion determines that such cessation of Employment has resulted
for reasons which cast such discredit on the Participant as to justify immediate
termination of the Award.

Taxes. The Administrator will make such provision for the withholding of taxes
as it deems necessary. The Administrator may, but need not, hold back shares of
Stock from an Award or permit a Participant to tender previously owned shares of
Stock in satisfaction of tax withholding requirements (but not in excess of the
minimum withholding required by law).

3

--------------------------------------------------------------------------------



Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A to the
extent applicable.

Foreign Qualified Grants. Awards under this Plan may be granted to officers and
Employees of the Company and other persons described in Section 6 who reside in
foreign jurisdictions as the Administrator may determine from time to time. The
Administrator may adopt supplements to the Plan as needed to comply with the
applicable laws of such foreign jurisdictions and to give Participants favorable
treatment under such laws; provided, however that no award shall be granted
under any such supplement on terms more beneficial to such Participants than
those permitted by this Plan.

Corporate Mergers, Acquisitions, Etc. The Administrator may grant Awards under
this Plan having terms, conditions and provisions that vary from those specified
in this Plan provided that such Awards are granted in substitution for, or in
connection with the assumption of, existing Awards granted or issued by another
corporation and assumed or otherwise agreed to be provided for by the Company
pursuant to or by reason of a transaction involving a corporate merger,
consolidation, acquisition of property or stock, reorganization or liquidation
to which the Company is a party.

Rights Limited. Nothing in the Plan will be construed as giving any person the
right to continued employment or service with the Company or its Affiliates, or
any rights as a stockholder except as to shares of Stock actually issued under
the Plan. The loss of existing or potential profit in Awards will not constitute
an element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or
Affiliate to the Participant.

Section 162(m). This Section 7(a)(10) applies to any Performance Award intended
to qualify as performance-based for the purposes of Section 162(m) other than a
Stock Option or SAR. In the case of any Performance Award to which this Section
7(a)(10) applies, the Plan and such Award will be construed to the maximum
extent permitted by law in a manner consistent with qualifying the Award for
such exception. With respect to such Performance Awards, the Administrator will
preestablish, in writing, one or more specific Performance Criteria no later
than 90 days after the commencement of the period of service to which the
performance

4

--------------------------------------------------------------------------------



relates (or at such earlier time as is required to qualify the Award as
performance-based under Section 162(m)). Prior to grant, vesting or payment of
the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 7(a)(10) applies may be granted after the first meeting of the
stockholders of the Company held in 2018 until the listed performance measures
set forth in the definition of "Performance Criteria" (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval.

Awards Requiring Exercise

Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so. Awards may be exercised in whole or in part.

Exercise Price. The exercise price (or the base value from which appreciation is
to be measured) of each Award requiring exercise shall be 100% (in the case of
an ISO granted to a ten-percent shareholder within the meaning of Section
422(b)(6) of the Code, 110%) of the fair market value of the Stock subject to
the Award, determined as of the date of grant, or such higher amount as the
Administrator may determine in connection with the grant. Fair market value
shall be determined by the Administrator consistent with the requirements of
Section 422 and Section 409A. Without the affirmative vote of holders of
a majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Awards requiring exercise and the grant in substitution therefor of
new Awards having a lower exercise price that has the effect of a repricing or
(b) the amendment of such Awards to reduce the exercise price thereof.  The
preceding sentence shall not be construed to apply to: (i) "issuing or assuming
a stock option in a transaction to which section 424(a) applies," within the
meaning of Section 424 of the Code or (ii) the substitution or assumption of an
Award by reason of or pursuant to a corporate transaction, to the extent such
substitution or assumption would not be treated as a grant of a new stock right
or a change in the form of

5

--------------------------------------------------------------------------------



payment for purposes of Section 409A of the Code within the meaning of Prop.
Treas. Reg. Section 1.409A-1(b)(5)(iii)(D)(3), Notice 2005-1, A-4(d) and any
subsequent Section 409A guidance.

Payment Of Exercise Price. Where the exercise of an Award is to be accompanied
by payment, the Administrator may determine the required or permitted forms of
payment, subject to the following: all payments will be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of shares of Stock that have been
outstanding for at least six months (unless the Administrator approves a shorter
period) and that have a fair market value equal to the exercise price, (ii) by
delivery to the Company of a promissory note of the person exercising the Award,
payable on such terms as are specified by the Administrator, (iii) through a
broker-assisted exercise program acceptable to the Administrator, (iv) by other
means acceptable to the Administrator, or (v) by any combination of the
foregoing permissible forms of payment. The delivery of shares in payment of the
exercise price under clause (a)(i) above may be accomplished either by actual
delivery or by constructive delivery through attestation of ownership, subject
to such rules as the Administrator may prescribe.

409A Exemption. Except as the Administrator otherwise determines, no Award
requiring exercise shall have deferral features, or shall be administered in a
manner, that would cause such Award to fail to qualify for exemption from
Section 409A.

Awards Not Requiring Exercise

Restricted Stock and Unrestricted Stock, whether delivered outright or under
Awards of Stock Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines. Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of Section
409A.

EFFECT OF CERTAIN TRANSACTIONS

Mergers, etc. Except as otherwise provided in an Award, the following provisions
shall apply in the event of a Covered Transaction:

Assumption or Substitution. If the Covered Transaction is one in which there is
an acquiring or surviving entity, the Administrator may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.

6

--------------------------------------------------------------------------------



Cash-Out of Awards. If the Covered Transaction is one in which holders of Stock
will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Administrator may provide for payment (a
"cash-out"), with respect to some or all Awards, equal in the case of each
affected Award to the excess, if any, of (A) the fair market value of one share
of Stock (as determined by the Administrator in its reasonable discretion) times
the number of shares of Stock subject to the Award, over (B) the aggregate
exercise or purchase price, if any, under the Award (in the case of an SAR, the
aggregate base price above which appreciation is measured), in each case on such
payment terms (which need not be the same as the terms of payment to holders of
Stock) and other terms, and subject to such conditions, as the Administrator
determines.

Acceleration of Certain Awards. If the Covered Transaction (whether or not there
is an acquiring or surviving entity) is one in which there is no assumption,
substitution or cash-out, each Award requiring exercise will become fully
exercisable, and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.

Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed pursuant to Section 8(a)(1) above), other than outstanding
shares of Restricted Stock (which shall be treated in the same manner as other
shares of Stock, subject to Section 8(a)(5) below), will terminate upon
consummation of the Covered Transaction.

Additional Limitations. Any share of Stock delivered pursuant to Section 8(a)(2)
or Section 8(a)(3) above with respect to an Award may, in the discretion of the
Administrator, contain such restrictions, if any, as the Administrator deems
appropriate to reflect any performance or other vesting conditions to which the
Award was subject. In the case of Restricted Stock, the Administrator may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

7

--------------------------------------------------------------------------------



Change in and Distributions With Respect to Stock

Basic Adjustment Provisions. In the event of a stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Company's capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares specified in Section
5(a) that may be delivered under the Plan and to the maximum share limits
described in Section 5(c), and will also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.

Certain Other Adjustments. The Administrator may also make adjustments of the
type described in Section 8(b)(1) above to take into account distributions to
stockholders other than those provided for in Section 8(a) and 8(b)(1), or any
other event, if the Administrator determines that adjustments are appropriate to
avoid distortion in the operation of the Plan and to preserve the value of
Awards made hereunder, having due regard for the qualification of ISOs under
Section 422 of the Code, the performance-based compensation rules of Section
162(m), and the requirements of Section 409A, where applicable.

Continuing Application of Plan Terms. References in the Plan to shares of Stock
will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.

8

--------------------------------------------------------------------------------



AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant's consent, alter the terms of an Award so as to affect adversely
the Participant's rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by law (including the Code and applicable stock exchange
requirements), as determined by the Administrator.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company's right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

MISCELLANEOUS

Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.

Limitation of Liability. Notwithstanding anything to the contrary in the Plan,
neither the Company, any Affiliate, nor the Administrator, nor any person acting
on behalf of the Company, any Affiliate, or the Administrator, shall be liable
to any Participant or to the estate or beneficiary of any Participant or to any
other holder of an Award by reason of any acceleration of income, or any
additional tax, asserted by reason of the failure of an Award to satisfy the
requirements of Section 422 or Section 409A or by reason of Section 4999 of the
Code; provided, that nothing in this Section 12(b) shall limit the ability of
the Administrator or the Company to provide by separate express written
agreement with a Participant for a gross-up payment or other payment in
connection with any such tax or additional tax.

9

--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

"Administrator":

The Board, except that the Board may delegate (i) to one or more of its members
such of its duties, powers and responsibilities as it may determine; provided,
that with respect to any delegation described in this clause (i) only the Board
may amend or terminate the Plan as provided in Section 10; (ii) to one or more
officers of the Company the power to grant rights or options to the extent
permitted by Section 157(c) of the Delaware General Corporation Law; (iii) to
one or more officers of the Company the authority to allocate other Awards among
such persons (other than officers of the Company) eligible to receive Awards
under the Plan as such delegated officer or officers determine consistent with
such delegation; provided, that with respect to any delegation described in this
clause (iii) the Board (or a properly delegated member or members of the Board)
shall have authorized the issuance of a specified number of shares of Stock
under such Awards and shall have specified the consideration, if any, to be paid
therefor; and (iv) to such Employees or other persons as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term "Administrator" shall include the
person or persons so delegated to the extent of such delegation.



"Affiliate"

: Any corporation or other entity owning, directly or indirectly, 50% or more of
the outstanding Stock of the Company, or in which the Company or any such
corporation or other entity owns, directly or indirectly, 50% of the outstanding
capital stock (determined by aggregate voting rights) or other voting interests.
However, for purposes of determining eligibility for the grant of a Stock Option
or SAR, the term "Affiliate" shall mean a person standing in a relationship to
the Company such that the Company and such person are treated as a single
employer under Section 414(b) and Section 414(c) of the Code, in accordance with
the definition of "service recipient" under Section 409A of the Code.



"Award":

Any or a combination of the following:



(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Cash Awards.

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

"Board":

The Board of Directors of the Company.



10

--------------------------------------------------------------------------------

"Cash Award":

An Award denominated in cash.

"Code":

The U.S. Internal Revenue Code of 1986 as from time to time amended and in
effect, or any successor statute as from time to time in effect.



"Company":

MicroVision, Inc.



"Covered Transaction":

Any of (i) a consolidation, merger, or similar transaction or series of related
transactions, including a sale or other disposition of stock, in which the
Company is not the surviving corporation or which results in the acquisition of
all or substantially all of the Company's then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company's
assets, or (iii) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Administrator), the
Covered Transaction shall be deemed to have occurred upon consummation of the
tender offer.



"Disability":

The total and permanent disability of any Participant, as determined by the
Administrator in its sole discretion. Without limiting the generality of the
foregoing, the Administrator may, but is not required to, rely on a
determination of disability by the Company's long term disability carrier or the
Social Security Administration.



"Employee":

Any person who is employed by the Company or an Affiliate.



"Employment":

A Participant's employment or other service relationship with the Company and
its Affiliates. Employment will be deemed to continue, unless the Administrator
expressly provides otherwise, so long as the Participant is employed by, or
otherwise is providing services in a capacity described in Section 6 to the
Company or its Affiliates. If a Participant's employment or other service
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant's Employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates.



"ISO":

A Stock Option intended to be an "incentive stock option" within the meaning of
Section 422 of the Code. Each option granted pursuant to the Plan will be
treated as providing by its terms that it is to be a non-incentive stock option
unless, as of the date of grant, it is expressly designated as an ISO.



"Participant":

A person who is granted an Award under the Plan.



"Performance Award"

: An Award subject to Performance Criteria. The Committee in its discretion may
grant Performance Awards that are intended to qualify for the performance- based
compensation exception under Section 162(m) and Performance Awards that are not
intended so to qualify.



"Performance Criteria"

: Specified criteria, other than the mere continuation of Employment or the mere
passage of time, the satisfaction of which is a condition for the grant,
exercisability, vesting or full enjoyment of an Award. For purposes of Awards
that are intended to qualify for the performance-based compensation exception
under Section 162(m), a Performance Criterion will mean an objectively
determinable measure of performance relating to any or any combination of the
following (measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): sales; revenues; assets; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation, or

11

--------------------------------------------------------------------------------



amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion and any targets with respect thereto
determined by the Administrator need not be based upon an increase, a positive
or improved result or avoidance of loss. To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m), the Administrator may provide in the case of any Award intended
to qualify for such exception that one or more of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.

"Plan":

The 2013 MicroVision, Inc. Incentive Plan, as from time to time amended and in
effect.



"Restricted Stock":

Stock subject to restrictions requiring that it be redelivered or offered for
sale to the Company if specified conditions are not satisfied.



"Restricted Stock Unit":

A Stock Unit that is, or as to which the delivery of Stock or cash in lieu of
Stock is, subject to the satisfaction of specified performance or other vesting
conditions.



"Section 162(m)":

Section 162(m) of the Code.



"Section 409A":

Section 409A of the Code.



"SAR":

A right entitling the holder upon exercise to receive an amount (payable in
shares of Stock of equivalent value) equal to the excess of the fair market
value of the shares of Stock subject to the right over the fair market value of
such shares at the date of grant.



"Stock":

Common Stock of the Company, par value $.001 per share.



"Stock Option":

An option entitling the holder to acquire shares of Stock upon payment of the
exercise price.



"Stock Unit"

: An unfunded and unsecured promise, denominated in shares of Stock, to deliver
Stock or cash measured by the value of Stock in the future.



"Unrestricted Stock":

Stock not subject to any restrictions under the terms of the Award.



 

 

12

--------------------------------------------------------------------------------

